 In the Matter ofNATIONALCASKET COMPANY, INC.andCASKETMAKERSUNION 19559CaseNo. C-11SUPPLEMENTAL FINDINGS OF FACTCONCLUSIONS OF LAWANDRECOMMENDATIONApril 10, 1939STATEMENT OF THE CASEOn June 20, 1936, after a hearing, the National Labor RelationsBoard, hereinafter referred to as the Board, issued a Decision in thiscase1 in which it found that National Casket Company, Inc., hereincalled the respondent, had engaged in unfair labor practices affectingcommerce, within the meaning of Section 8 (1) and (3) and Section 2(6) and (7) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.The unfair labor practices so found consisted in dis-crimination against seven of the respondent's employees in regardto hire and tenure of employment, thereby discouraging membershipin a labor organization known as Casket Makers Union 19559, here-inafter called the Union.The Board ordered the respondent to ceaseand desist from such practices, and to reinstate to their former posi-tions, with back pay, the employees found to have been discriminatedagainst.Pursuant to Section 10 (c) of the Act, the Board, on or aboutAugust 18, 1937, petitioned the United States Circuit Court of Ap-peals for the Second Circuit, herein called the Court, for enforce-ment of this Order. On or about December 10, 1937, the Board fileda motion that the case be remanded to itself for further proceedings,in which counsel for the Board and for the respondent should haveopportunity to adduce evidence and testimony, and to cross-examinewith respect thereto, on the question of the availability of positionsor employment in the respondent's Oneida, New York, plant during11 N. L. B.B. 963.That Decision contains a statement of the proceedings priorthereto.12 N. L. R. B., No. 22.165 166DECISIONS OF NATIONAL LABOR RELATIONS BOARDor subsequent to the period of the respondent's refusal to reinstatethe persons named in the complaint issued by the Board, and for noother purpose.On December 13, 1937, the Court granted said motionand remanded the case to the Board for further proceedings in ac-cordance therewith.Pursuant to notice, duly served upon the respondent and the Union,a hearing was held on April 25, 1938, at Syracuse, New York, beforeElliott L. Biskind, the Trial Examiner duly designated by the Board.The Board and the respondent were represented by counsel andparticipated in the hearing.Full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing uponthe issue stated in the Court's order was afforded to the parties.During the hearing the Trial Examiner made certain rulings onthe admissitility of evidence, which will be considered subsequentlyin this Decision.On or about July 2, 1938, in pursuance of a Board order, theTrial Examiner filed his Intermediate Report on the record in whichhe found, on the basis of the testimony and other evidence taken atthe hearing, that there were positions or employment available in therespondent's plant at Oneida, New York, during or subsequent tothe period of respondent's refusal to reinstate the persons namedin the complaint issued by the Board.On or about July 15, 1938, the respondent filed exceptions to theIntermediate Report.On September 27, 1938, counsel for the re-spondent, in support of the exceptions, presented oral argumentbefore the Board in Washington, D. C. The Board has consideredthese exceptions and finds them to be without merit.Upon consideration of the entire record made in the case, theBoard hereby makes the following :SUPPLEMENTAL FINDINGS OF FACTI., AVAILABILITYOF POSITIONS OR EMPLOYMENTWe address ourselves to a consideration of the evidence bearingupon the sole issue involved in the second hearing, whether therewere positions available in the Oneida plant of the respondent duringor subsequent to the period of respondent's refusal to reinstate theemployees involved in the complaint.Harrington was refused re-instatement on July 9, 1935, while the rest of the employees involvedwere refused reinstatement on or before August 19, 1935.As shownby the figures contained in Board Exhibits 2-b and 2-c,2 properly2 Reproduced in the former Decision at pp. 968-9 of Volume 1. NATIONAL CASKET COMPANY, INC.167introduced in evidence at the second hearing, the number of em-ployees in the departments in which the employees concerned wereemployed before their discharge, increased during the period inquestion.Likewise, in Board Exhibit 2-a,3 duly introduced at the secondhearing, is set forth a list of employees hired during the periodimmediately preceding and following August 19, 1935, to do sub-stantially the same work done by the employees discharged.Thatthere were vacancies for the employees discharged during the periodinvolved becomes clear from an examination of the testimony ofWilliam A. Knaus, manager of the respondent's plant at Oneida,concerning the jobs which the new employees were hired to fill.Classified according to the individual employees involved, the evi-dence and findings are as follows :John R. BrooksJohn R. Brooks had worked for the respondent for 7 years.Hiswork consisted of trucking and rubbing.The following men werehired by the respondent to do work which was the same as or com-parable to that formerly done by John R. Brooks : Raymond F.Muller, hired on August 20 as a helper trucker ; John Contarz,hired on September 12 as a helper trucker; Wellington Fawcett,hired on September 20 as a trucker; Leland F. Mason, hired onDecember 18 as a trucker; and Sidney W. Warren, hired on January29, 1936, as a helper trucker. John R. Brooks was as qualified asthe new employees to do the work for which they were hired.Clarence D. SnyderClarence D. Snyder, who had been in the employ of the respondentfor over 20 years, was engaged principally in the work of brushvarnishing.However, he also did sandpapering and rubbing. Thefollowing men were hired to do work, the same as or comparableto that formerly performed by Snyder : Cornelius Crowe, hired onAugust 27, for the lumber yard but subsequently transferred tospray helping; Harry Saltzman, hired on October 4 as a sprayhelper; Earl Mattraw, hired as a finisher on October 1; and FritzKreiner, hired October 7 as a finisher and stainer.The work ofstaining and finishing is similar to that of varnishing and rubbingdone by Snyder prior to his discharge. Snyder was as qualified asthe new employees to do the work for which they were hired.George W. BrooksGeorge W. Brooks had been in the employ of the respondent for31 years.He worked in the staining and filling department, which3Reproduced in the former Decision at p. 969. 168DECISIONSOF NATIONALLABOR RELATIONS BOARDhe operated on a contract basis. It is evident that the newly hiredemployees already mentioned under Snyder's case did work whichwas the same as or comparable to that done by George W. Brooks.Finishing and staining is the same as or similar to the work whichwas formerly done in the staining and filling department.GeorgeW. Brooks was as qualified as the new employees to do the work forwhich they were hired.Leo F. SchmutzLeo F. Schmutz had been in the employ of the respondent for15 years.He was a rubber in the varnish department doing touching-up work. Crowe, Saltzman, Mattraw, and Kreiner, already men-tioned, were doing work which was thesame as,similar or compa-rable to that which had formerly been done by Schmutz. Rubbingand touching-up work is similar to staining and fishing. Schmutzwas as qualified as the new employees to do the work for which theywere hired.Fred W. CorbinCorbin had been employed by the respondent for 3 years as a cabi-net maker in the cabinet department.Before his discharge he waspromoted to the job of inspector.The following cabinet makers werehired by the respondent to do work which was the same as or com-parable to that done by Corbin : Frank Brewster, hired on September3; Victor Walzak, hired on October 7; and Barney Walzak, hired onJanuary 20, 1936.Corbin was as qualified as the new employeesto do the work for which they were hired.Anson HarringtonHarrington had been employed by the respondent for 17 years andfor a number of years had been a stock cutter.He was also experi-enced as a tailer and operator on the stock saw, ripsaw,planer, andpony planer.The following men were hired to do work which wasthe same as or comparable to that done by Harrington : HubertBoyles and William Flanagan, hired on July 24 as machine tailers;and Laurence Klein, hired on August 22 as an operator of machineson which Harrington was experienced.Harrington was as qualifiedas the new employees to do the work for which they were hired.It is not without significance that Knaus himself had testified thatwhen Harrington applied for reemployment on or about July 9,1935, the respondent could "use him."Rudolph LechnerSince Lechner had been discharged on July 15, 1935,the questionof availability of a position for his reinstatement is not material tothe inquiry. NATIONAL CASKET COMPANY, INC.169In addition to the positions already enumerated' which were avail-able to the employees discharged, there were a number of vacanciesin the yard and kiln departments and one in the shipping depart-ment, which all of the employees involved, with the exception ofHarrington and the possible exception of John Brooks, were capableof filling.The respondent's defense, as articulated in Knaus' testimony, onthe issue of availability of positions for the employees dischargedbefore the enactment of the Act is twofold.First, some of the newemployees were hired in pursuance of the respondent's policy to givepreference to youth and vitality; and second, others were hired, inpreference to the employees discharged because they possessed pecu-liar qualifications and expertness in their respective lines.We shall make an analysis of the evidence on the basis of Knaus'testimony, comparing the qualifications of the new men hired by therespondent and those of the men discharged.This testimony wasreceived subject to the objection of counsel for the Board to its ad-mission, on the ground that it was not within the purview of thecourt order remanding the case for further hearing. In so far asthe testimony concerned, the competency of the old employees to dothe work done by them prior to their discharge, it was clearly notwithin the purview of the court order.However, that part of thetestimony which was intended to establish that the new employeeswere hired to do work which could not have been done by the oldemployees is relevant to the issue of the supplemental hearing.Wewill, therefore, admit that part of Knaus' testimony and reverse tothat extent the Trial Examiner's ruling to disregard the testimonyof Knaus.As to the first ground for giving preference to the new employees,it is apparent that the alleged policy could not be the real reasonfor failure to rehire the employees discharged.Although only, threeof these employees were over 50, many of the employees who are nowdoing the work previously done by the discharged employees areover 50.Tailing machines, a vernacular term for helping in theoperation of a machine, necessitates the possession of speed, agility,youth, and strength, according to Knaus. "It is where youth playsa part again, and quickness, because he slows up the operation if heisn't quick taking it away." Indeed, "Youth is the primary con-sideration."Older men, however, Knaus admitted, are employed attailing machines.Indeed, one of the machine tailers now workingfor the respondent has reached the age of 80.But even in hiring new employees, the policy of giving preferenceto youth is apparently not of uniform application.Thus, among theemployees hired, Michael Graszler, employed as a trucker, was 56;Carl Heuvel, a carver, was 50; and Frank Brewster, a cabinet maker, 170DECISIONS Ol' NATIONAL LABOR RELATIONS BOARDwas 63 years old.The case of Hugh W. Jones is particularly illu-minating.He was a "skilled carpenter" hired as a packer, a jobwhich Knaus describes as needing the following requirements ofstrength, e"A packer is a man-he has got to be robust, a man ofrobust and good physique so that he can lift one end of a hardwoodcasket along with another man, which weighs, at that point, in theneighborhood of two hundred to two hundred and fifty pounds anddeposits it in a pine box or hardwood box." Jones was 55 years old.There is no evidence-that Jones had any experience as a packer whenhe was hired by the respondent. It is also significant that all of theemployees discharged were younger than Jones.As to the second ground for giving preference to some of the newemployees, that is their alleged peculiar qualifications and expertness,the objective evidence negates that as the actual reason for the re-spondent's failure to reemploy the discharged employees.Theaverage wage rate in the plant is 50 cents an hour; that of theemployees discharged, with the exception of John Brooks who wasmaking 45 cents, was 67 to 73 cents an hour; while the new employeeswere hired at the rate of 35 to 40 cents an hour. These comparativeearnings certainly do not support the claim to any great skill orpeculiar qualification on the part of some of. the new employees incomparison with the employees discharged.Knaus attempted toexplain this inconsistency by claiming that the starting day ratewas lower than the average hourly piece rate which applied to theemployees discharged.However, Knaus failed to state what theaverage piece rate of the new employees was, if tlxey had been puton a piece rate.Although the wage rate did not depend uponseniority,Knaus at first claimed that skill and speed or any otherqualification did not determine what wage rate a worker wouldreceive.However, he subsequently admitted that those receiving80 cents an hour were of the highest skill.At the oral argument before the Board, counsel for the respondentargued that some of the new employees hired by the respondent wereemployed as apprentices, for which positions the employees dis-charged could not apparently be reemployed.However, the recordof the first or second hearing in the case is devoid of any indicationthat an apprentice system existed in the Oneida plant of therespondent.The evidence indicates that the employees hired by the respondentdid not possess qualifications of age, strength, or skill which inducedthe respondent to employ them in preference to the dischargedemployees to do work which was the same as or comparable to thatdone by the latter.The employees discharged were as qualified asthe new employees mentioned to do the work for which the latterwere hired by the respondent. NATIONAL CASKET COMPANY, INC.171We therefore find that there were positions available in the Oneidaplant of the respondent during or subsequent to the period ofrespondent's refusal to reinstate the employees involved in thecomplaint.We are the less hesitant in reaching this conclusion because whenthe employees discharged had applied for reemployment they wererefused reinstatement because of their union affiliation and activities.When an employer refuses employment to an applicant because ofhis union affiliation or activities, it is presumed that a vacancy existedwhich the applicant could fill.This presumption of course is re-buttable, but the burden of negating the existence of such vacancyis that of the employer.That vacancies did exist which the employees discharged couldfill is shown by the fact that new employees were hired by the re-spondent to do work which the employees discharged were at leastequally capable of doing. It is reasonable to infer that these vacan-ciesmay have existed for some period prior to the time they werefilled.It may be, however, that when Knaus on or about August 19, 1935,refused to reemploy the employees discharged, there were no vacan-cies for all of them.However, the application for work was by itsvery nature a continuous one.Moreover, since Knaus refused toreinstate them because of their union affiliation and activities, itwould have been futile for the employees discharged to make subse-quent applications for work.Being futile, such applications could notbe expected to be made. In the exercise of one's rights under the Act,as under any law, doing futile acts cannot serve as a requirement.We have repeatedly held that there is no need to make applicationfor employment where the employer renders the making of suchapplication futile.Thus, inMatter of Mackay Radio d TelegraphCompany 4where the employer induced four strikers to believe thatthey were blacklisted because of their union activities, we held thatthe application of the principle of "first come, first served" to thoseemployees was a violation of Section 8 (3) of the Act. Likewise, inMatter of Carlisle Lumber Company,"where the employer condi-tioned reinstatement of the strikers on their renunciation of "anyand all affiliation with any labor organization", we held that noapplication on the part of the strikers was necessary, declaring:To say that because they have not made application to go towork they were not refused employment would be to place a*1 N. L. R.B. 201, enforced inNational Labor Relations Board V. Mackay Radio&Telegraph Company,304 U. S. 333.52 N. L. R. B. 248, enforcedinNational Labor Relations Board v. CarlisleLumberCompany,94F (2d) 138 (C. C. A. 9) 1937, certioraridenied,304 U S. 575 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDpenalty upon them for not doing what they knew would haveproved fruitless in the doing.The respondent's illegal conductin publishing the aforesaid notice precluded all possibility ofemployment and relieved them of the necessity of making aformal application.Nor is it an answer to say that they werestriking and would not have applied in any event. That was forthem to decide. Furthermore, under the Act an employee cannotbe required to renounce his union affiliation as a condition ofemployment.Since in the instant case the employees discharged were lulledintoa senseof futility by the respondent when vacancies occurredwhich the employees discharged could fill, it became incumbent uponthe respondent to contact them for purpose of an offer of reemploy-ment.There is no claim that an effort at such contact was made inthis case.There is therefore no issue here whether a reasonableeffort by a penitent employer may not be sufficient to fulfill thisduty.II.RULINGS ON MOTIONS AND EXCEPTIONSMention has already been made that Knaus' testimony will be ad-mitted as part of the record.However, not much reliance can beplaced by the respondent, in support of its position, on the failureof the employees discharged to testify at the second hearing to rebutKnaus' testimony concerning their competency to fill the vacancies.Their testimony at the second hearing concerning their competencywould have been surplusage and a repetition of -what they had testi-fied at the first hearing.We have already found them to be capableof doing the work which they had done before their discharge.Thetables of employment show that the respondent was hiring new em-ployees to do work which was the same as or comparable to thatperformed formerly by the employees discharged.When Knaustestified that the new employees possessed peculiar qualifications forthe vacancies which the old employees could fill, the discharged em-ployees could not reasonably testify in rebuttal as to the qualifica-tions possessed by the new employees. It was not a matter withintheir knowledge.But as we have seen, Knaus' testimony concerningthe peculiar qualifications of the new employees collapses under theburden of its own contradictions and inherent improbabilities.This brings us to a consideration of the respondent's exceptionto the observations of the Trial Examiner dealing with the issueofKnaus' credibility.The Trial Examiner stated in the Inter-mediateReport that Knaus was "argumentative and evasive";that "his demeanor impressed the undersigned as that of a manintent upon scoring points with little regard for the truth"; that NATIONAL CASKET COMPANY, INC.173"it is not possible to believe Knaus' testimony at its face value.Hewas anything but a straightforward witness"; and that he testifiedwith a "tongue-in-the-cheek attitude."We do not consider such ex-pressions as improper or indicative of hostility on the part of theTrial Examiner.Where the issue of a witness' credibility is in-volved, as in this case, the demeanor of the witness and his mannerof testifying are pertinent to the inquiry. It was, therefore, withinthe province of the Trial Examiner, who has had opportunity ofobserving the demeanor of the witness, to make observations in hisReport on the matter involved.Aside from the ruling of the Trial Examiner excluding the testi-mony of Knaus concerning the new employees' qualifications, weaffirm all his other rulings and deny the motions made by counselfor respondent at the oral argument before the Board.THE REM=We have found that the respondent has discriminatorily dis-charged Rudolph Lechner.In order to effectuate the purposesof the Act we shall order the respondent to reinstate him to his for-mer or substantially equivalent position and make him whole forany loss of pay he has suffered by reason of his discharge by pay-ment to him of a sum of money equal to the amount which he nor-mally would have earned as wages from the date of his dischargeto the date of reinstatementlesshis net earnings s during said period.We have likewise found that the respondent has discriminatorilyrefused to reinstate the other discharged employees. In order toeffectuate the purposes of the Act we shall likewise order the respond-ent to reinstate them to their former or substantially equivalent posi-tions with back pay under the same terms as those mentioned in thecaseof Rudolph Lechner.However, their back pay is to begin toaccrue from the date when the last employee was hired in each caseto fill the vacancy.Upon the basis of the foregoing supplemental findings of fact andthe findings of fact contained in the original decision, the Board va-cates the conclusions of law contained in said decision and, in theirplace, makes the following :By "net earnings"ismeant earnings less expenses, such as for transportation, room,and board,incurred by an employee in connection with obtaining work and working else-where than for the respondent,which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere.SeeMatterof Crossett Lumber CompanyandUnited Brotherhood of Carpenters and Joiners of Amer-ica, Lumber and Sawmill Workers Union,Local 2590, 8 N.L.R.B. 440.Monies receivedfor work performed upon Federal, State, county,municipal,or other work-relief projectsare not considered as earnings,but, as provided below in the Order, shall be deductedfrom the sum due the employee,and the amount thereof shall be paid over to the appro-priate fiscal agency of the Federal,State, county, municipal,or other government orgovernments which supplied the funds for said work-relief projects. 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1.Casket Makers Union 19559 is a labor organization, within themeaning of Section 2 (5) of the National Labor Relations Act.2.The respondent, by discriminating in regard to the hire andtenure of employment of Rudolph Lechner, Anson Harrington, Clar-ence D. Snyder, George W. Brooks, Fred W. Corbin, John R. Brooks,and Leo F. Schmutz, and each of them, and thereby discouragingmembership in the labor organization known as Casket Makers Union19559, has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (3) of the Act.3.The respondent, by interfering with, restraining, and coercingits employees in the exercise of the rights guaranteed in Section 7 ofthe Act, has engaged in and is engaging in unfair labor practices,within the meaning Section 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7)of the Act.RECOMMENDATIONUpon the basis of the foregoing supplemental findings of fact, andthe findings of fact contained in the original decision, and the fore-going conclusions of law, and pursuant to Section 10 (e) of the Na-tionalLabor Relations Act, the National Labor Relations Boardhereby recommends to the United States Circuit Court of Appealsfor the Second Circuit that the Order of the Board issued by theBoard on June 20, 1936, be modified to read as follows, and as somodified be enforced.The National Labor Relations Board hereby orders that the re-spondent, National Casket Company, Inc., and its officers, agents,successors, and assigns shall:1.Cease and desist :(a)From discouraging membership in Casket Makers Union 19559or any other labor organization of its employees by discriminationin regard to hire or tenure of employment or any term or conditionof employment;(b)From in any other manner interfering with, restraining, or co-ercing its employees in the exercise of the right to self-organization,to form, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purpose of collective bargaining or othermutual aid or protection.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act : NATIONAL CASKET COMPANY, INC.175(a)Offer to Rudolph Lechner, Anson Harrington, Clarence D.Snyder, George W. Brooks, Fred W. Corbin, John R. Brooks, and LeoF. Schmutz, and each of them, immediate and full reinstatement, re-spectively, to their former or substantially equivalent positions with-out prejudice to the rights and privileges previously enjoyed;(b)Make whole said Rudolph Lechner for any loss of pay he hadsuffered by reason of the severance of his employment by paymentto him of a sum of money equal to that which he would normallyhave earned as wages during the period from the date of the sever-ance of his employment to the date of such offer of reinstatement,computed at the wage rate he was paid at the time of such sever-ance, less his net earnings 7 during said period; deducting, however,from the amount otherwise due to each such employee, monies re-ceived by him during said period for work performed upon Federal,State, county, municipal, or other work-relief projects, and pay overthe amount, so deducted, to the appropriate fiscal agency of the Fed-eral, State, county, municipal, or other government or governmentswhich supplied the funds for said work-relief projects;(c)Make whole the said Anson Harrington for any loss of payhe had suffered by reason of the failure of the respondent to reinstatehim on July 9, 1935, or thereafter, by payment to him of a sum ofmoney equal to that which he would normally have earned as wagesduring the period from August 22, 1935, when the last person washired to do work formerly done by him to the date of such offer ofreinstatement, compensated at the wage rate he was paid at the timehe was discharged from employment by the respondent, less his netearnings; 7 deducting, however, from the amount otherwise due toeach such employee, monies received by him during said period forwork performed upon Federal, State, county, municipal, or otherwork-relief projects, and pay over the amount, so deducted, to theappropriate fiscal agency of the Federal, State, county, municipal, orother government or governments which supplied the funds for saidwork-relief projects;(d)Make whole said Clarence D. Snyder, George W. Brooks, FredW. Corbin, John R. Brooks, and Leo F. Schmutz, and each of them,for any losses of pay they have suffered by reason of the refusal of therespondent to reinstate them on August 19, 1935, or thereafter, bypayment to each of them, respectively, of a sum of money equal tothat which each would normally have earned as wages during theperiod from October 7, 1935, October 7, 1935, January 20, 1936,January 29,and October 7, 1935, respectively, the dates on whichthe last persons were hired to do the work formerly done by eachof them, respectively, to the date of such offer of reinstatement, com-7 See footnote6,supra. 176DECISIONS OF NATIONAL LABOR RELATIONS BOARDputed at the wage rate each was paid at the time each was dis-charged from employmentby therespondent, less their net earnings; 8deducting,however,from the amount otherwise due to each such em-ployee,monies received by him during said period for work per-formed upon Federal,State, county,municipal,or other work-reliefprojects, and pay over the amount,so deducted,to the appropriatefiscal agencyof theFederal,State, county,municipal,or other gov-ernment or governmentswhichsupplied the funds for said work-relief projects;(e)Post notices immediately in conspicuous places in the Oneidaplant, stating(1) thatitwill cease and desist and take affirmativeaction as aforesaid;and (2)that such notices will remain postedfor a period of at leastthirty (30) consecutive days from the date ofposting;(f)Notify the Regional Director for the Third Region in writingwithin ten (10) days from the date of this Order what steps the re-spondent has taken to comply herewith.MR. DONALD WAxEFrELD Snuff took no part in the consideration ofthe above Supplemental Findings of Fact, Conclusions of Law, andRecommendation.8 See footnote6, supra